J-A28019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

CLINTON D. OXFORD

                          Appellant                   No. 71 EDA 2015


        Appeal from the Judgment of Sentence September 11, 2014
          In the Court of Common Pleas of Northampton County
           Criminal Division at No(s): CP-48-CR-0001602-2014


BEFORE: GANTMAN, P.J., PANELLA, J., and SHOGAN, J.

MEMORANDUM BY PER CURIAM:                         FILED JANUARY 15, 2016

      Appellant, Clinton D. Oxford, appeals from the judgment of sentence

entered September 11, 2014, in the Court of Common Pleas of Northampton

County. We affirm.

      Oxford sent his probation officer numerous bizarre and threatening e-

mails. He also went to what he thought was her residence, but was actually

her former residence, where her son still resided, and stared into the home.

After a two-day jury trial, the jurors convicted Oxford of one count of

stalking, two counts of terroristic threats, and one count of harassment. The

trial court later sentenced Oxford to a term of incarceration. After the denial

of post-sentence motions, this timely appeal followed.

      Preliminarily, we must remark about the quality of the brief Oxford has

submitted in support of his appeal. There are 390 pages of trial transcript in
J-A28019-15


this case. Oxford’s statement of the case consists of nine sentences. There is

not even one citation to the notes of testimony in the entire brief. We

strongly recommend Oxford’s counsel review Rules 2117(a)(1-2, 4) and

2119(b) and (c) of the Pennsylvania Rules of Appellate Procedure. The

failure to conform to the Rules of Appellate Procedure results in the waiver

of Oxford’s first two issues on appeal, as he has failed to present developed

legal arguments.

      In the first issue, Oxford argues that the Commonwealth presented

insufficient evidence to sustain the convictions of stalking and terroristic

threats. Apart from setting forth boilerplate law regarding sufficiency of the

evidence claims and reproducing the statutory language for terroristic

threats and stalking, the brief provides no further developed legal argument

to support the claim that the convictions are based on insufficient evidence.

Oxford presents a patently undeveloped claim, which we find waived. See,

e.g., Commonwealth v. Miller, 721 A.2d 1121, 1124 (Pa. Super. 1998)

(finding claim waived where there was a “lack of factual background and

citation to the record, coupled with the anemic state of the argument portion

of Appellant’s brief[]”).

      For instance, Oxford simply asserts that the “uncontested facts” prove

he did not act “intentionally and deliberately.” Appellant’s Brief, at 13

(unnumbered). But he fails to provide any discussion of the facts. Oddly, he

also claims that the evidence was insufficient because the trial court denied


                                    -2-
J-A28019-15


his request for a psychiatric evaluation. See id. This claim is not even a

sufficiency of the evidence claim.

      In any event, even if we did not find the claim waived we would not

hesitate to conclude that the Commonwealth presented sufficient evidence

to sustain the convictions for stalking and terroristic threats. At trial, the

Commonwealth      presented   evidence     of   many   e-mails   where   Oxford

threatened his probation officer and other extremely bizarre e-mails he sent

her. See, e.g., N.T., Trial, 9/10/14, at 39, 60, 70-73, 83, 131, 133-134. The

victim testified that she feared for her safety as well as her six-year-old

son’s safety. See id., at 139, 158, 161.

      In his second issue, Oxford states “[t]he jury’s verdict of guilty for

terroristic threat [sic] and stalking was against the weight of the evidence.”

Id. That is the sum and substance of the issue. He provides nothing further

in support of the contention that the convictions were against the weight of

the evidence. We find this woefully undeveloped claim waived. See

Commonwealth v. Clayton, 816 A.2d 217, 221 (Pa. 2002) (“[I]t is a well

settled principle of appellate jurisprudence that undeveloped claims are

waived and unreviewable on appeal.”). In addition, Oxford failed to raise this

claim in the trial court, thus providing another basis for finding the claim

waived. See Pa.R.Crim.P. 607(A)(1-3) and Comment.

      Even if we were to address this claim on the merits, we would find that

it provides Oxford no relief. After finding the claim waived, the trial court


                                     -3-
J-A28019-15


noted that it would have found the verdict was not against the weight of the

evidence.

      We will reverse a jury’s verdict and grant a new trial only where the

verdict is so contrary to the evidence as to shock one’s sense of justice.

See Commonwealth v. Passmore, 857 A.2d 697, 708 (Pa. Super. 2004).

A verdict is said to be contrary to the evidence such that it shocks one’s

sense of justice when “the figure of Justice totters on her pedestal,” or when

“the jury’s verdict, at the time of its rendition, causes the trial judge to lose

his breath, temporarily, and causes him to almost fall from the bench, then

it is truly shocking to the judicial conscience.”          Commonwealth v.

Davidson, 860 A.2d 575, 581 (Pa. Super. 2004) (citations omitted), aff’d,

938 A.2d 198 (Pa. 2007). The verdict in this case does not shock one’s

sense of justice.

      The final issue presents yet another waived claim. Oxford maintains

that the trial judge erred in failing to recuse herself from the case where she

previously represented the victim. The trial judge disclosed her prior

representation during Oxford’s guilty plea hearing, which was subsequently

withdrawn, on July 22, 2014. See N.T., Guilty Plea Hearing, 7/22/14, at 7-8.

At that time, Oxford stated, through counsel, that he felt “comfortable”

proceeding. Id., at 8. Oxford did not object to the trial court’s hearing of the

case until September 9, 2014, just prior to jury selection. See N.T., Pre-

Trial, 9/9/14, at 5.


                                      -4-
J-A28019-15


     “A party seeking recusal or disqualification [is required] to raise the

objection at the earliest possible moment, or that party will suffer the

consequence of being time barred.” In re Lokuta, 11 A.3d 427, 437 (Pa.

2011) (emphasis added) (quoting Goodheart v. Casey, 565 A.2d 757, 763

(Pa. 1989)). Once a party has waived the issue, “he cannot be heard to

complain following an unfavorable result.” Commonwealth v. Stanton,

440 A.2d 585, 588 n.6 (Pa. Super. 1982) (citations omitted).

     The earliest possible moment in this case was the trial judge’s initial

disclosure on July 22, 2014. Instead of objecting then, Oxford waited 49

days later, just prior to jury selection, to object. Accordingly, we find the

claim waived.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/15/2016




                                    -5-
J-A28019-15




              -6-